DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Mizuno(USPubN 2008/0075417)) does not disclose, with respect to claim 1, determining, based on a logical arrangement of video segments associated with a media title, that a first video segment associated with the media title is logically preceded by a second video segment associated with the media title; determining, based on a physical arrangement of video segments associated with the media title, that the first video segment is physically preceded by a third video segment associated with the media title; determining that the second video segment is different from the third video segment; and in response to determining that the second video segment is different from the third video segment, modifying one or more portions of audio data associated with the media title to prevent a portion of audio data associated with the third video segment from being played back in conjunction with the first video segment and the second video segment as claimed.  Rather, Mizuno discloses a playback method that plays video data and audio data associated with the video data, includes the steps of: calculating, in the video data, a difference between a playback interval and an interval of the audio data; performing first conversion that converts the length of the playback interval in accordance with the difference; and performing second conversion that alternately outputs each frame repeatedly three times and repeatedly two times on the video data and converts the video data at a first frame frequency to the video data at a second frame frequency in a two-to-five relationship with the first frame frequency, wherein the first conversion is configured such that the frame difference after the conversion can be equal to or lower than one between the frame group based on the frame output repeatedly three times and the frame group based on the frame output repeatedly two times.  The same reasoning applies to claims 11 and 20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484